Name: Commission Implementing Regulation (EU) 2015/2000 of 9 November 2015 amending Regulations (EC) No 546/2003, (EC) No 1342/2003, (EC) No 952/2006, (EC) No 826/2008, (EC) No 1295/2008, (EC) No 1296/2008, (EU) No 1272/2009, (EU) No 738/2010 and Implementing Regulations (EU) No 543/2011 and (EU) No 511/2012 as regards the notification obligations within the common organisation of agricultural markets
 Type: Implementing Regulation
 Subject Matter: information technology and data processing;  information and information processing;  European construction;  communications;  agricultural policy;  agricultural activity
 Date Published: nan

 10.11.2015 EN Official Journal of the European Union L 292/4 COMMISSION IMPLEMENTING REGULATION (EU) 2015/2000 of 9 November 2015 amending Regulations (EC) No 546/2003, (EC) No 1342/2003, (EC) No 952/2006, (EC) No 826/2008, (EC) No 1295/2008, (EC) No 1296/2008, (EU) No 1272/2009, (EU) No 738/2010 and Implementing Regulations (EU) No 543/2011 and (EU) No 511/2012 as regards the notification obligations within the common organisation of agricultural markets THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 223(3) thereof, Whereas: (1) Commission Regulation (EC) No 792/2009 (2), establishes common rules for notifying information and documents by Member States to the Commission. Those rules cover in particular the obligation for the Member States to use the information systems made available by the Commission and the validation of the access rights of the authorities or individuals authorised to send notifications. Regulation (EC) No 792/2009 also sets common principles applying to the information systems so that they guarantee the authenticity, integrity and legibility over time of the documents and provides for personal data protection. The obligation to use those information systems has to be provided for in each Regulation establishing a specific notification obligation. (2) The Commission has developed an information system that enables it to manage documents and procedures electronically in its own internal working procedures and in its relations with the authorities involved in the common agricultural policy. (3) Several communication and notification obligations can be fulfilled through that system, in particular those provided for in Commission Regulations (EC) No 546/2003 (3), (EC) No 1342/2003 (4), (EC) No 952/2006 (5), (EC) No 826/2008 (6), (EC) No 1295/2008 (7), (EC) No 1296/2008 (8), (EU) No 1272/2009 (9), (EU) No 738/2010 (10) and Commission Implementing Regulations (EU) No 543/2011 (11) and (EU) No 511/2012 (12). (4) In the interest of efficient administration and taking account of the experience, some notifications obligations should be amended. (5) Regulations (EC) No 546/2003, (EC) No 1342/2003, (EC) No 952/2006, (EC) No 826/2008, (EC) No 1295/2008, (EC) No 1296/2008, (EU) No 1272/2009, (EU) No 738/2010 and Implementing Regulations (EU) No 543/2011 and (EU) No 511/2012 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 In Article 1 of Regulation (EC) No 546/2003, paragraph 3 is replaced by the following: 3. The notification referred to in paragraph 1 shall be made in accordance with Commission Regulation (EC) No 792/2009 (13). Article 2 In Article 16 of Regulation (EC) No 1342/2003, the following paragraphs 3 and 4 are added: 3. Member States shall not be required to notify the information referred to in points (a)(ii) and (iii) and in points (b) and (c) of paragraph 1 during the periods when no export refunds, export tax or food aid are fixed. 4. The notifications and communications referred to in paragraph 1 and 2 shall be made in accordance with Commission Regulation (EC) No 792/2009 (14). Article 3 In Article 15a of Regulation (EC) No 952/2006, the second paragraph is replaced by the following: Each Member State shall communicate to the Commission before the end of each month the averages of prices collected at national level, as well as the total corresponding quantities and the standard deviations. The averages and standard deviations shall be weighted by the quantities communicated by undertakings under the previous paragraph. The communication shall be made in accordance with Commission Regulation (EC) No 792/2009 (15). Article 4 Article 12 of Regulation (EC) No 826/2008 is amended as follows: (1) paragraphs 3 and 4 are replaced by the following: 3. The notifications referred to in paragraph 1, including nil notifications, shall be made in accordance with Regulation (EC) No 792/2009. 4. More detailed information on notifications shall be laid down in the Regulations opening the tendering procedure in question.; (2) paragraph 5 is deleted. Article 5 In Article 9 of Regulation (EC) No 1295/2008, the following paragraph 5 is added: 5. The notifications referred to in paragraphs 2 and 4 shall be made in accordance with Commission Regulation (EC) No 792/2009 (16). Article 6 In Regulation (EC) No 1296/2008, Article 21a is replaced by the following: Article 21a The notifications referred to in this Regulation shall be made in accordance with Commission Regulation (EC) No 792/2009 (17). Article 7 In Regulation (EU) No 1272/2009, Article 58 is replaced by the following: Article 58 Method applicable to notification obligations The notifications referred to in this Regulation shall be made in accordance with Commission Regulation (EC) No 792/2009 (18). Article 8 In Article 5 of Regulation (EU) No 738/2010, the following paragraph 10 is added: 10. The notification referred to in paragraph 9 shall be made in accordance with Commission Regulation (EC) No 792/2009 (19). Article 9 In Article 146 of Implementing Regulation (EU) No 543/2011, paragraph 3 is replaced by the following: 3. The notifications provided for in Article 9(2), Article 18(3) and (4), Articles 97 and 128, Article 129(1), Articles 130 and 131, Article 134(1) and in this Article and the request provided for in Article 92(1), shall be made in accordance with Regulation (EC) No 792/2009. Article 10 Implementing Regulation (EU) No 511/2012 is amended as follows: (1) in Article 1(1), the following point (d) is added: (d) The total number of recognised producer organisations, associations and interbranch organisations at the end of the previous calendar year.; (2) in Article 3(1), point (a) is replaced by the following: (a) the total volume of raw milk, specified per Member State of production, delivered in their territory under contracts negotiated by the recognised producer organisations and associations in accordance with Article 149(2)(f) of Regulation (EU) No 1308/2013 of the European Parliament and of the Council (20) in the previous calendar year, as notified to the competent authorities under Article 2(3) of this Regulation, indicating the number of producer organisations and associations and the respective volumes delivered. (20) Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (OJ L 347, 20.12.2013, p. 671).;" (3) the following Article 5a is inserted: Article 5a The notifications referred to in this Regulation, with the exception of those referred to in Article 3(2), shall be made in accordance with Commission Regulation (EC) No 792/2009 (21). (21) Commission Regulation (EC) No 792/2009 of 31 August 2009 laying down detailed rules for the Member States' notification to the Commission of information and documents in implementation of the common organisation of the markets, the direct payments' regime, the promotion of agricultural products and the regimes applicable to the outermost regions and the smaller Aegean islands (OJ L 228, 1.9.2009, p. 3)." Article 11 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 16 November 2015. However, Article 3 shall apply from 1 October 2016. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Brussels, 9 November 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EC) No 792/2009 of 31 August 2009 laying down detailed rules for the Member States' notification to the Commission of information and documents in implementation of the common organisation of the markets, the direct payments' regime, the promotion of agricultural products and the regimes applicable to the outermost regions and the smaller Aegean islands (OJ L 228, 1.9.2009, p. 3). (3) Commission Regulation (EC) No 546/2003 of 27 March 2003 on certain notifications regarding the application of Council Regulations (EEC) No 2771/75, (EEC) No 2777/75 and (EEC) No 2783/75 in the eggs and poultrymeat sectors (OJ L 81, 28.3.2003, p. 12). (4) Commission Regulation (EC) No 1342/2003 of 28 July 2003 laying down special detailed rules for the application of the system of import and export licences for cereals and rice (OJ L 189, 29.7.2003, p. 12). (5) Commission Regulation (EC) No 952/2006 of 29 June 2006 laying down detailed rules for the application of Council Regulation (EC) No 318/2006 as regards the management of the Community market in sugar and the quota system (OJ L 178, 1.7.2006, p. 39). (6) Commission Regulation (EC) No 826/2008 of 20 August 2008 laying down common rules for the granting of private storage aid for certain agricultural products (OJ L 223, 21.8.2008, p. 3). (7) Commission Regulation (EC) No 1295/2008 of 18 December 2008 on the importation of hops from third countries (OJ L 340, 19.12.2008, p. 45). (8) Commission Regulation (EC) No 1296/2008 of 18 December 2008 laying down detailed rules for the application of tariff quotas for imports of maize and sorghum into Spain and imports of maize into Portugal (OJ L 340, 19.12.2008, p. 57). (9) Commission Regulation (EU) No 1272/2009 of 11 December 2009 laying down common detailed rules for the implementation of Council Regulation (EC) No 1234/2007 as regards buying-in and selling of agricultural products under public intervention (OJ L 349, 29.12.2009, p. 1). (10) Commission Regulation (EU) No 738/2010 of 16 August 2010 laying down detailed rules on payments to German producer organisations in the hops sector (OJ L 216, 17.8.2010, p. 11). (11) Commission Implementing Regulation (EU) No 543/2011 of 7 June 2011 laying down detailed rules for the application of Council Regulation (EC) No 1234/2007 in respect of the fruit and vegetables and processed fruit and vegetables sectors (OJ L 157, 15.6.2011, p. 1). (12) Commission Implementing Regulation (EU) No 511/2012 of 15 June 2012 on notifications concerning producer and interbranch organisations and contractual negotiations and relations provided for in Council Regulation (EC) No 1234/2007 in the milk and milk products sector (OJ L 156, 16.6.2012, p. 39).